AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                 v.                                                            (For Offenses Committed On or After November l, 1987)


                             Antonio Herrera                                                   Case Number: 3:18-mj-22934-BGS

                                                                                               Robert H Rexrode
                                                                                              Defendant's Attor ey                                             -
                                                                                                                              Fl~mE[l
                                                                                                                         ~

                                                                                                                                                      J
REGISTRATION NO. 81193298

THE DEFENDANT:                                                                                          NOV 2                             9-~~18
 1:8:1 pleaded guilty to count(s) 1 of Complaint                                                 ___ _ _ -------
                                                                                                          U• ~""-'"'u;CC~:,-n:,.c--\.i::;:~ l;:::_:;;~:;:;)IH:;,r--+-
                                   - - - - - - ' - - - - - - - - - - - - - f - - - - t 3 t E R i , ,,,..,,_,_                                  =,

 D was found guilty to count(s)                                                            §()UTHERN o:srn:c·r > c:f,LlfORNIA

       after a plea of not guilty.                                                                                                         ';.'
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                              Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                    1



  D The defendant has been found not guilty on count( s)
                                                         -------------------
  0 Count(s)                                                dismissed on the motion of the United States.
             ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

    Assessment: $10 WAIVED
1:8:1                                 1:8:1 Fine: WAIVED
    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
1:8:1
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Thursday, November 29, 2018
                                                                                          Date of Imposition of Sentence




                                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                                       3: 18-mj-22934-BGS
